
	
		IV
		110th CONGRESS
		2d Session
		S. CON. RES. 87
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 17, 2008
			Referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Congratulating the Republic of Latvia on
		  the 90th anniversary of its declaration of independence.
	
	
		Whereas
			 on November 18, 1918, in the City of Riga, the members of the People’s Council
			 proclaimed Latvia a free, democratic, and sovereign nation;
		Whereas
			 on July 24, 1922, the United States formally recognized Latvia as an
			 independent and sovereign nation;
		Whereas
			 Latvia existed for 21 years as an independent and sovereign nation and a fully
			 recognized member of the League of Nations;
		Whereas
			 Latvia maintained friendly and stable relations with its neighbors, including
			 the Soviet Union, during its independence, without any border disputes;
		Whereas
			 Latvia concluded several peace treaties and protocols with the Soviet Union,
			 including a peace treaty signed on August 11, 1920, under which the Soviet
			 Union unreservedly recognize[d] the independence and sovereignty of the
			 Latvian State and forever renounce[d] all sovereign rights . . . over the
			 Latvian people and territory;
		Whereas
			 despite friendly and mutually productive relations between Latvia and the
			 Soviet Union, on August 23, 1939, Nazi Germany and the Soviet Union signed the
			 Molotov-Ribbentrop Pact, which contained a secret protocol assigning Latvia,
			 Estonia, and Lithuania to the Soviet sphere of influence;
		Whereas
			 under the cover of the Molotov-Ribbentrop Pact, on June 17, 1940, Latvia,
			 Estonia, and Lithuania were forcibly incorporated into the Soviet Union in
			 violation of pre-existing peace treaties;
		Whereas
			 the Soviet Union imposed upon the people of Estonia, Latvia, and Lithuania a
			 communist political system that stifled civil dissent, free political
			 expression, and basic human rights;
		Whereas
			 the United States never recognized this illegal and forcible occupation, and
			 successive United States presidents maintained continuous diplomatic relations
			 with these countries throughout the Soviet occupation, never accepting them to
			 be Soviet Republics;
		Whereas
			 during the 50 years of Soviet occupation of the Baltic states, Congress
			 strongly, consistently, and on a bipartisan basis supported a United States
			 policy of legal non-recognition;
		Whereas
			 in 1953, the congressionally-established Kersten Commission investigated the
			 incorporation of Latvia, Estonia, and Lithuania into the Soviet Union and
			 determined that the Soviet Union had illegally and forcibly occupied and
			 annexed the Baltic countries;
		Whereas
			 in 1982, and for the next nine years until the Baltic countries regained their
			 independence, Congress annually adopted a Baltic Freedom Day resolution
			 denouncing the Molotov-Ribbentrop Pact and appealing for the freedom of the
			 Baltic countries;
		Whereas
			 in 1991, Latvia, Estonia, and Lithuania regained their de facto independence
			 and were quickly recognized by the United States and by almost every other
			 country in the world, including the Soviet Union;
		Whereas
			 in 1998, the United States and the three Baltic nations signed the U.S.-Baltic
			 Charter of Partnership, an expression of the importance of the Baltic Sea
			 region to United States interests;
		Whereas
			 the 109th Congress resolved (S. Con. Res. 35 and H. Res. 28) that it is
			 the sense of Congress that the Government of the Russian Federation should
			 issue a clear and unambiguous statement of admission and condemnation of the
			 illegal occupation and annexation by the Soviet Union from 1940 to 1991 of the
			 Baltic countries of Estonia, Latvia and Lithuania, the consequences of which
			 will be a significant increase in good will among the affected
			 people;
		Whereas
			 Latvia has successfully developed as a free and democratic country, ensured the
			 rule of law, and developed a free market economy;
		Whereas
			 the Government of Latvia has constantly pursued a course of integration of that
			 country into the community of free and democratic nations, becoming a full and
			 responsible member of the United Nations, the Organization for Security and
			 Cooperation in Europe, the European Union, and the North Atlantic Treaty
			 Organization;
		Whereas
			 the people of Latvia cherish the principles of political freedom, human rights,
			 and independence; and
		Whereas
			 Latvia is a strong and loyal ally of the United States, and the people of
			 Latvia share common values with the people of the United States: Now,
			 therefore, be it
		
	
		That Congress—
			(1)congratulates the people of Latvia on the
			 occasion of the 90th anniversary of that country's November 18, 1918,
			 declaration of independence;
			(2)commends the Government of Latvia for its
			 success in implementing political and economic reforms, for establishing
			 political, religious and economic freedom, and for its strong commitment to
			 human and civil rights;
			(3)recognizes the common goals and shared
			 values of the people of Estonia, Latvia, and Lithuania, the close and friendly
			 relations and ties of the three Baltic countries with one other, and their
			 tragic history in the last century under the Nazi and Soviet
			 occupations;
			(4)calls on the President to issue a
			 proclamation congratulating the people of Latvia on the 90th anniversary of the
			 declaration of Latvia’s independence on November 18, 1918;
			(5)respectfully requests the President to
			 congratulate the Government of Latvia for its commitment to democracy, a free
			 market economy, human rights, the rule of law, participation in a wide range of
			 international structures, and security cooperation with the United States
			 Government; and
			(6)calls on the President and Secretary of
			 State to urge the Government of the Russian Federation to acknowledge that the
			 Soviet occupation of Latvia, Estonia, and Lithuania under the
			 Molotov-Ribbentrop Pact and for the succeeding 51 years was illegal.
			
	
		
			Passed the Senate
			 September 16, 2008.
			Nancy Erickson,
			Secretary
		
	
